Memorandum

To:           Frank G. Johns, Clerk. U. S. District Court
              401 W. Trade St., Charlotte, NC 28202

From:         M. Williams, Deputy Clerk

Date:         October 7, 2019

In re:
              District Court Case No.: 19-cv-00472
              Bankruptcy Case No.: 18-31635

Pursuant to Fed. R. Bankr. P. 8001(a), the above-referenced bankruptcy appeal
requires the attention of the United States District Court Judge for the following reason:


Notice of Appeal does not comply with Federal Bankruptcy Rule 8003(a)(3).

Appellant has failed to pay the required $298 filing fee due pursuant to 28 U.S.C.
Section 1930. On September 23, 2019 appellant was notified in writing and given ten
business days to pay the fee of $298.00. To date, no fee has been tendered.



Please advise the Bankruptcy Court in writing of any action taken in connection with this
appeal.

Thank you for your assistance in this matter.
